Case 6:17-cv-00017-MJJ-PJH Document 59-1 Filed 04/20/20 Page 1 of 6 PageID #: 763



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA

  LAD SERVICES OF                                   §
  LOUISIANA, L.L.C.,                                §
        Plaintiff,                                  §         CASE NO. 6:17-cv-00017
                                                    §
  v.                                                §         JUDGE DOHERTY
                                                    §
  CASHMAN EQUIPMENT                                 §         MAGISTRATE JUDGE HANNA
  CORPORATION AND                                   §
  GULP OIL SKIMMERS, LLC                            §         JURY DEMANDED
       Defendants.                                  §


      MEMORANDUM IN SUPPORT OF THE AGREED MOTION FOR RELIEF FROM A
        FINAL JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 60(b)

             NOW INTO COURT, through undersigned counsel, comes the plaintiff, Cashman

  Equipment Corp. (“Cashman”) and the defendants, LAD Services of Louisiana, LLC and Lee

  Dragna (collectively referred to herein as the “Defendants”), who move to withdraw the

  dismissal order under Federal Rule of Civil Procedure 60(b) because of the dispute regarding the

  reported settlement that was the basis for the dismissal of this case.

  I.         Factual Background

             1.    In December 2016, LAD filed its Original Petition for Damages, in the Louisiana

  state courts, alleging causes of action against two defendants: Cashman Equipment Corporation

  and Gulp Oil Skimmers, LLC. 1

             2.    In January 2017, Cashman Equipment Corporation filed its complaint in the

  Superior Court for Norfolk County, Massachusetts, naming as defendants LAD, Lee Dragna and

  the Joint Venture. 2



  1
   LAD Services of Louisiana, LLC v. Cashman Equipment Corp., et al., CA No. 6:17-CV-00017.
  2
   Cashman Equipment Corp. v. LAD Services of Louisiana, LLC, Lee Dragna, Cashman Equipment Corp. and LAD
  Services, A Joint Venture, CA No. 6:17-cv-0017-RFD-PJH.
                                                     1


  622710.1
Case 6:17-cv-00017-MJJ-PJH Document 59-1 Filed 04/20/20 Page 2 of 6 PageID #: 764



             3.     Both cases were then removed to federal courts in Louisiana and Massachusetts

  respectively, and were then stayed by Cashman’s June, 2017, chapter 11 bankruptcy filing in the

  United States Bankruptcy Court for the District of Massachusetts. 3 At the time Cashman filed for

  Bankruptcy, a motion to transfer venue to the Louisiana District Court was pending before this

  Court. 4

             4.     After Cashman filed for bankruptcy protection, LAD filed a proof of claim in the

  bankruptcy. 5 The Massachusetts Bankruptcy Court granted LAD’s motion to lift the automatic

  stay to allow the parties to attempt to settle the claims asserted in the competing lawsuits, or if

  unsuccessful to resume litigation in the Massachusetts District Court.6 On July 30, 2019 the

  parties attended a mediation with Magistrate Judge Bowler in Massachusetts and as a result, a

  settlement was announced on the record in open court. 7 The parties dispute whether the

  mediation resulted in the parties reaching agreement on the terms and form of a settlement

  agreement.

             5.     On July 30, 2019, the District of Massachusetts having been advised of the

  settlement, dismissed without prejudice. 8 On August 26, 2019, the Western District of Louisiana

  having been advised of the settlement, dismissed without prejudice.9 The Western District of

  Louisiana specifically stated in its order that it retained its inherent power to assert jurisdiction




  3
    In Re: Cashman Equipment Corp., CA No. 17-12205-MSH.
  4
    See Court Doc. No. 11 (MA).
  5
    Cashman subsequently filed an objection to LAD’s claim (See Claim 2-2 (Bankruptcy)).
  6
    See Court Doc. No. 1067 (Bankruptcy) attached hereto as Exhibit A.
  7
    A copy of the transcript of the Sealed Settlement Hearing will be produced to the Court upon request for inspection
  in camera during the hearing.
  8
    See Court Doc. No. 57 (MA) attached hereto as Exhibit B.
  9
    See Court Doc. No. 56 (LA) attached hereto as Exhibit C.
                                                           2


  622710.1
Case 6:17-cv-00017-MJJ-PJH Document 59-1 Filed 04/20/20 Page 3 of 6 PageID #: 765



  over the course of the settlement under Kokkonen v. Guardian Life, 511 U.S. 375, 114 S.Ct. 1673

  (1994). 10

             6.     Following the mediation, the parties diligently attempted to finalize the

  settlement. When the parties disputed whether agreement on the terms and form of a settlement

  agreement, the Defendants filed the Defendants’ Motion to Enforce Settlement Agreement (the

  “Motion to Enforce”) [doc. no. 59] in this Court. Cashman objected to the Motion to Enforce.

  See doc. no. 62.

             7.     This Agreed Motion is concurrently being filed in both the Western District of

  Louisiana and the District of Massachusetts in order to have both cases reinstated on its

  respective dockets.

             8.     The parties reserve all of their rights, claims and defenses with respect to the

  Motion to Enforce.

  II.        Authority Under the Federal Rules of Civil Procedure

             9.     Federal Rule of Civil Procedure 60(b)(6) authorizes relief from a final judgment

  for any other reason not specifically covered by subsections (b)(1) through (b)(5) that justifies

  relief.11 A party must seek relief under Federal Rule of Civil Procedure 60(b)(6) within a

  reasonable time. 12

             10.    Reasonable time depends on the facts and circumstances of each case, including:

  (1) whether there is prejudice to the other parties; (2) the reasons for any delay; (3) the interest in

  finality; and (4) whether the moving party could have learned of the grounds for relief earlier.

  See Lemoge v. United States, 587 F.3d 1188, 1196-97 (9th Cir. 2009); BUC Int’l Corp. v. Int’l


  10
     Id.
  11
     FED. R. CIV. P. 60(b).
  12
     FED. R. CIV. P. 60(c)(1).
                                                    3


  622710.1
Case 6:17-cv-00017-MJJ-PJH Document 59-1 Filed 04/20/20 Page 4 of 6 PageID #: 766



  Yacht Council Ltd., 517 F.3d 271, 1275 (11th Cir. 2008); Ingram v. Merrill Lynch, Pierce,

  Fenner & Smith, Inc., 371 F.3d 950, 952(7th Cir. 2004). The parties are seeking the relief set

  forth in this motion within a year of the order dismissing this case and within a reasonable time

  after it became clear that the parties disputed whether agreement on the terms and form of a

  settlement announced at the mediation could be finalized. Since this is a joint motion by the

  parties, there is no prejudice to any party. District courts have broad discretion to grant relief

  under Federal Rule of Civil Procedure 60(b)(6).

             11.   The failure of a settlement constitutes grounds to grant relief under for relief

  under Federal Rule of Civil Procedure 60(b)(6). See Keeling v. Sheet Metal Workers

  International Association, 937 F.2d 408, 410 (9th Cir. 1990)(Failure of settlement agreement

  constitutes grounds to reopen case under Fed. R. Civ. Proc. 60(b)(6)); United States v. Baus, 834

  F.2d 1114 (1st Cir. 1987)(Same); Fairfax Countywide Citizens Association v. County of Fairfax,

  571 F.2d 1299 (4th Cir. 1978)(Same); Trade Arbed v. African Express MV, 941 F.Supp. 68 (E.D.

  La. 1996)(Same). In this case, the dispute over the settlement constitutes grounds to grant this

  motion under Federal Rule of Civil Procedure 60(b). Granting such relief would permit the

  dispute over the settlement to be determined in the District Court of Massachusetts. If the Court

  denies the Motion to Enforce, the parties would proceed in the District Court of Massachusetts,

  to the extent the court exercises jurisdiction, subject to the Defendants motion to transfer venue,

  as contemplated by the Bankruptcy Court’s order granting relief from the automatic stay.

             12.   Withdrawing both dismissal orders is in the best interest of both Cashman and the

  Defendants.




                                                    4


  622710.1
Case 6:17-cv-00017-MJJ-PJH Document 59-1 Filed 04/20/20 Page 5 of 6 PageID #: 767



             13.   All parties agree that statute of limitations/prescription will not be raised as a

  defense to any claim or defense raised by any of the parties upon the reinstatement of the cases

  by the respective District Courts or should a party be required to file or refile an action.

             WHEREFORE, Cashman and the Defendants respectfully request that the Court grant

  this motion, vacate the dismissal of this action, acknowledge the parties stipulation regarding

  statute of limitations/prescription, and grant such other and further relief as may be just.

                                                 Respectfully submitted,



                                                 By: /s/ Richard Creed, Jr.
                                                       RICHARD CREED, JR. (Attorney in Charge)
                                                       State Bar No. 04593
                                                       creedlawfirm@bellsouth.net
                                                       CREED LAW FIRM
                                                       8017 Jefferson Highway
                                                       Wolfe’s Creek-Suite B3
                                                       Baton Rouge, Louisiana 70809
                                                       Telephone: (225) 926-3824
                                                       Facsimile: (225) 926-0404

                                                 By: /s/ Kyle A. Ferachi
                                                       KYLE A. FERACHI
                                                       State Bar No. 27458
                                                       kferachi@mcglinchey.com
                                                       MCGLINCHEY STAFFORD, PLLC
                                                       301 Main Street, Fourteenth Floor
                                                       Baton Rouge, Louisiana 70801
                                                       Telephone: (225) 382-3632
                                                       Facsimile: (225) 612-7026
                                                 ATTORNEYS-IN-CHARGE FOR PLAINTIFF
                                                 LAD SERVICES OF LOUISIANA, LLC




                                                    5


  622710.1
Case 6:17-cv-00017-MJJ-PJH Document 59-1 Filed 04/20/20 Page 6 of 6 PageID #: 768



                                               By: /s/ Jonathan P. Lemann
                                                    ROBERT E. COUHIG, JR. (#4439)
                                                    JONATHAN P. LEMANN (#26380)
                                                    CORY S. GRANT (#35154)
                                                    COUHIG PARTNERS, LLC
                                                    1100 Poydras Street, Suite 3250
                                                    New Orleans, LA 70163
                                                    Telephone: (504) 588-1288
                                                    Facsmile: (504) 588-9750
                                                    Email: lemannjp@couhigpartners.com
                                               ATTORNEYS FOR DEFENDANT, CASHMAN
                                               EQUIPMENT CORP.


                                   CERTIFICATE OF SERVICE


         I hereby certify that on April 20, 2020, I filed electronically a true copy of the foregoing
  pleading. All parties received notice of this filing by operation of the Court’s electronic filing
  system. Parties may access this filing through the Court’s CM/ECF system. Additionally, true
  and correct copies of the foregoing were served by U.S. mail to non-participants of the CM/ECF
  system.

                                               s/ Kyle A. Ferachi
                                               KYLE A. FERACHI




                                                  6


  622710.1
